Filed 08/03/20                           Case 19-01103                                  Doc 63

                                       POSTED ON WEB SITE
                                      NOT FOR PUBLICATION
                               UNITED STATES BANKRUPTCY COURT
       1                       EASTERN DISTRICT OF CALIFORNIA
       2                               FRESNO DIVISION

       3
       4   In re                              )       Case No. 19-13048-B-7
                                              )
       5   CRAIG ALAN BREWER,                 )
                                              )
       6                                      )
                            Debtor.           )
       7                                      )
                                              )
       8   JOSE MACLOVIO,                     )       Adv. Proceeding No. 19-1103-B
                                              )
       9                                      )
                            Plaintiff,        )
                                              )       DC No. MB-1
      10
           v.                                 )
      11                                      )       Date: July 29, 2020
                                              )       Time: 11:00 a.m.
      12   CRAIG ALAN BREWER,                 )       Department B, Judge Lastreto
                                              )       Fifth Floor, Courtroom 13
      13                    Defendant.        )
                                              )       2500 Tulare Street, Fresno, CA
      14                                      )
                                              )
      15                                      )
      16
      17         RULING ON DEFENDANT’S MOTION TO QUASH PLAINTIFF’S SUBPOENA
      18
      19                                 INTRODUCTION

      20          Defendant-debtor Craig Brewer (“Defendant”) asks this court

      21   for an order quashing plaintiff-creditor Jose Maclovio’s

      22   (“Plaintiff”) subpoena directed to Community Regional Medical

      23   Center (“CRMC”) seeking medical records of Defendant. Doc. #36.

      24   Defendant opposes, arguing that this subpoena violates an

      25   agreement Plaintiff made in the underlying state court

      26   litigation (“USCL”) determining damages Plaintiff suffered from

      27   personal injury resulting from a car wreck.              Defendant did not

      28   contest liability at trial. That litigation went to trial and a




                                                  1
Filed 08/03/20                         Case 19-01103                           Doc 63




       1   final judgment was entered in favor of Plaintiff. This adversary
       2   proceeding seeks to make that judgment non-dischargeable under
       3   11 U.S.C. § 523(a)(9). Doc. #1.
       4         After considering all of the arguments and the record here,
       5   the court finds that judicial estoppel precludes enforcement of
       6   the subpoena.   The court alternatively finds based on this
       7   record that Defendant’s privacy interests outweigh Plaintiff’s
       8   need for the information. The court will GRANT the motion.
       9
      10                             PERTINENT FACTS
      11         In June 2015, a car that Defendant was driving crashed into
      12   a van. One of the van passengers was Plaintiff. Plaintiff
      13   sustained serious injuries which has left him a partial
      14   paraplegic. Defendant was also injured.
      15         Plaintiff and Defendant were hospitalized at CRMC after the
      16   collision. The California Highway Patrol accident report stated,
      17   in part, that Defendant had not been drinking. But Plaintiff’s
      18   medical records from CRMC suggest defendant was intoxicated when
      19   the accident happened.
      20         Plaintiff filed his complaint in the USCL on April 20,
      21   2017. During discovery in the UCSL, the parties signed a
      22   stipulation in May 2018 (over a year before this bankruptcy case
      23   was filed) as follows:
      24
                 1) Defendant Craig Brewer withdraws each and every
      25
                    affirmative defense alleging that Plaintiff Jose
      26            Maclovio, or any other person or entity, was
      27            comparatively negligent;

      28



                                             2
Filed 08/03/20                        Case 19-01103                             Doc 63




       1         2) Defendant Craig Brewer, and his attorneys, will not
       2            attempt to introduce evidence or make any argument that
                    Plaintiff Jose Maclovio, or any other person or entity,
       3
                    was negligent. This includes but is not limited to any
       4            evidence or argument that Plaintiff Jose Maclovio was not
                    wearing a seat belt;
       5
       6         3) The verdict form will not include a question asking the
                    jury to assign a percentage of responsibility to
       7            Plaintiff Jose Maclovio, or any other person or entity,
       8            and;
       9         4) In reliance on the foregoing, Plaintiff Jose Maclovio,
                    and his attorneys, will immediately withdraw the pending
      10
                    subpoena to Community Regional Medical Center that seeks
      11            production of Defendant Craig Brewer's medical records.
      12
      13   Doc. #39; see doc. #40, exh. 7. The court notes that exhibit 7
      14   does not contain those terms – it simply states that Defendant
      15   was involved in a motor vehicle collision with the plaintiff,
      16   and that the collision occurred because Defendant Craig Brewer
      17   was negligent.
      18         The stipulation resulted in Defendant waiving any argument
      19   or claim that the driver of the van was negligent or there was
      20   any negligence on the part of the Plaintiff. Before the
      21   stipulation, defendant contended in the UCSL that Plaintiff did
      22   not wear a seat belt and thus contributed to his injuries.
      23   Plaintiff argued in this motion that the stipulation eliminated
      24   Plaintiff’s need for extensive (and expensive) expert testimony
      25   on the issue of fault. Also, Defendant avoided the risk of a
      26   large punitive damage judgment.
      27         This case involved the too frequent scenario of
      28   catastrophic injuries but little insurance. At oral argument on



                                             3
Filed 08/03/20                        Case 19-01103                            Doc 63




       1   this motion, Defendant’s counsel represented that the insurance
       2   coverage was in the mid five figures.
       3         Fourteen (14) months after the stipulation was signed, this
       4   bankruptcy case was filed. This adversary proceeding was filed
       5   on October 2, 2019 — several months before the trial in the
       6   UCSL. Plaintiff here alleges one claim for relief: the debt owed
       7   Plaintiff arising out of the accident should be non-
       8   dischargeable because defendant was unlawfully intoxicated at
       9   the time of accident. 11 U.S.C. § 523(a)(9). Since Defendant
      10   stipulated to liability in the USCL, the only factual issue in
      11   this adversary proceeding would be whether Defendant was
      12   intoxicated when driving the car that plowed into the van. The
      13   court granted stay relief so the USCL could proceed to
      14   conclusion. Doc. #20, 25 in main case.
      15         Paragraph 14 of the complaint alleges: “Medical records
      16   from Fresno Community Regional Medical Center, where Debtor was
      17   transported after the Collision, indicate that Debtor was
      18   intoxicated at the time of the Collision.” Evidently because of
      19   that allegation, Defendant filed a motion in USCL to compel
      20   Plaintiff to comply with the stipulation.   The motion was heard
      21   shortly before trial in the USCL. In responding to that motion,
      22   Plaintiff told the state court he withdrew the subpoena. At the
      23   hearing, the trial judge stated that the motion to compel would
      24   be denied since the Plaintiff had performed under the
      25   stipulation. Doc. #50 p. 18 et seq.
      26         The USCL went to trial. A jury returned a verdict for
      27   damages in favor of Plaintiff for $21,513,000. Judgment was
      28



                                            4
Filed 08/03/20                          Case 19-01103                          Doc 63




       1   entered in the USCL on March 3, 2020. Apart from the judgment,
       2   Defendant’s unsecured debts total $16,342.00.
       3         Plaintiff then issued a subpoena directed to CRMC in the
       4   adversary proceeding — nearly identical to the one previously
       5   withdrawn in the USCL — seeking Defendant’s medical records
       6   dealing with the accident.    This motion to quash followed.
       7   Plaintiff timely opposed (doc. #45) and Defendant timely replied
       8   (doc. #48).
       9
      10                                JURISDICTION
      11         The United States District Court for the Eastern District
      12   of California has jurisdiction of this adversary proceeding
      13   under 28 U.S.C. § 1334(b) because this is a civil proceeding
      14   arising under title 11 of the United States Code. The district
      15   court referred this matter to this court under 28 U.S.C. §
      16   157(a). The adversary proceeding is a “core” matter under 28
      17   U.S.C. § 157(b)(2)(I). Fed. R. Civ. P. 45 applies in cases under
      18   the bankruptcy code. Fed. R. Bankr. P. 9016.
      19
      20                                  ANALYSIS
      21   1.    The court has discretion in determining discovery disputes.
      22         “Broad discretion is vested in the trial court to permit or
      23   deny discovery, and its decision to deny discovery will not be
      24   disturbed except upon the clearest showing that denial of
      25   discovery results in actual and substantial prejudice to the
      26   complaining litigant.” Hallett v. Morgan, 296 F.3d 732, 751 (9th
      27   Cir. 2002) (citing Goehring v. Brophy, 94 F.3d 1294, 1305 (9th
      28



                                              5
Filed 08/03/20                          Case 19-01103                           Doc 63




       1   Cir. 1996) (quoting Sablan v. Dept of Fin., 856 F.2d 1317, 1321
       2   (9th Cir. 1988))).
       3          Defendant raises equitable arguments to support the motion.
       4   Plaintiff responds with equitable arguments of his own. The
       5   court will first examine the equitable “defenses” raised by
       6   Defendant and will also look at the effect of Defendant’s claim
       7   to a right of privacy.
       8
       9   2.    Judicial Estoppel bars enforcement of Plaintiff’s current
      10   subpoena directed to CRMC.
      11          Judicial estoppel is an equitable doctrine meant “to
      12   protect the integrity of the judicial process by prohibiting
      13   parties from deliberately changing positions according to the
      14   exigencies of the moment.” New Hampshire v. Maine, 532 U.S. 742,
      15   749-50, (2001) (citation omitted). Federal law governs the
      16   application of judicial estoppel in federal courts. Milton H.
      17   Greene Archives, Inc. v. Marilyn Monroe LLC, 692 F.3d 983, 992
      18   (9th Cir. 2012).
      19          Application of judicial estoppel is discretionary with the
      20   court.    Atalanta Corp. v. Allen (In re Allen), 300 F.3d. 1055,
      21   1060 (9th Cir. 2002). It is applied on a case-by-case basis. See
      22   Ah Quin v. Cty of Kauai DOT, 733 F.3d 267, 272 n.3 (9th Cir.
      23   2013). A court is not “bound” to apply judicial estoppel,
      24   particularly when “a party’s prior position was based on
      25   inadvertence or mistake.” Ah Quin, 733 F.3d at 271 quoting New
      26   Hampshire, 532 U.S. at 753.
      27          Courts “invoke[] judicial estoppel not only to prevent a
      28   party from gaining an advantage by taking inconsistent



                                              6
Filed 08/03/20                        Case 19-01103                            Doc 63




       1   positions, but also because of ‘general considerations of the
       2   orderly administration of justice and regard for the dignity of
       3   judicial proceedings,’ and to ‘protect against a litigant
       4   playing fast and loose with the courts.’” Hamilton v. State Farm
       5   Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001). “The
       6   application of judicial estoppel is not limited to bar the
       7   assertion of inconsistent positions in the same litigation, but
       8   is also appropriate to bar litigants from making incompatible
       9   statements in two different cases.” Id. at 783.
      10         The Supreme Court has provided three factors for a court to
      11   consider in determining whether judicial estoppel is applicable
      12   in a given case:
      13
                 1) a party’s later position must be ‘clearly inconsistent’
      14
                    with its earlier position.
      15
                 2) whether the party has succeeded in persuading a court to
      16            accept that party’s earlier position, so that judicial
      17            acceptance of an inconsistent position in a later
                    proceeding would create “the perception that either the
      18
                    first or second court was misled,” and;
      19
                 3) whether the party seeking to assert an inconsistent
      20            position would derive an unfair advantage or impose an
      21            unfair detriment to the opposing party if not estopped.

      22
      23   New Hampshire v. Maine, 532 U.S. 742, 750-51 (2001).

      24         First, Plaintiff’s position here is “clearly inconsistent”

      25   with his earlier position. Plaintiff alleged in this adversary

      26   proceeding that “medical records” from CRMC “indicate Debtor was

      27   intoxicated at the time of the collision.” Doc. #1, ¶14. This

      28   prompted a motion to compel compliance with the stipulation in




                                            7
Filed 08/03/20                        Case 19-01103                           Doc 63




       1   USCL. The state court denied Defendant’s motion to compel
       2   compliance with the stipulation because Plaintiff told the court
       3   that he had withdrawn the subpoena. Agreeing not to pursue the
       4   Defendant’s medical records in a state court trial while this
       5   adversary proceeding was pending, and then pursuing the medical
       6   records post-state-court-judgment in this adversary proceeding,
       7   is clearly inconsistent. Plaintiff told the trial judge the
       8   subpoena was withdrawn after this adversary proceeding was filed
       9   and pending. The state court trial judge denied the motion
      10   because Plaintiff re-iterated the continued validity of the
      11   earlier withdrawal of the subpoena. In this factual context,
      12   that is a significant change in position.
      13         Plaintiff urges that his position is not inconsistent even
      14   though the subject matter of the subpoenas is the same since the
      15   issues in USCL and this adversary proceeding are different.
      16   Since Defendant agreed not to contest liability in the USCL,
      17   Plaintiff argues, there was no need for the subpoena, so it was
      18   withdrawn. But now, says Plaintiff, litigating the
      19   dischargeability issue under § 523(a)(9) requires proof of
      20   intoxication which became irrelevant in USCL.
      21         Plaintiff’s position ignores a basic fact: his position on
      22   the production of medical records is inconsistent in both
      23   actions. His reasons for seeking the records in USCL is not
      24   germane. Plaintiff provides no authority that judicial estoppel
      25   only applies if the issues in both litigations are the same.
      26   Judicial estoppel is intended to protect the courts, not the
      27   litigants. Ah Quin, 733 F.3d at 275 quoting Ryan Operations G.P.
      28   v. Santiam-Midwest Lumber Co., 81 F.3d 355, 360 (3rd Cir. 1996).



                                            8
Filed 08/03/20                        Case 19-01103                            Doc 63




       1         Judicial estoppel is even more appropriate where the
       2   incompatible statements are made in two different cases, since
       3   “‘inconsistent positions in different suits are much harder to
       4   justify’ than inconsistent pleadings within one suit.” Hamilton,
       5   270 F.3d at 783 quoting Astor Chauffeured Limousine Co. v.
       6   Runnfeldt Inv. Corp., 910 F.2d 1540, 1548 (7th Cir. 1990). In
       7   short, the change in issue focus in the two litigations is
       8   “party centric.” The judicial estoppel doctrine does not protect
       9   a party’s litigation choices.
      10         Second, Plaintiff succeeded in persuading the Madera County
      11   Superior Court to accept his earlier position (denying the
      12   motion because Plaintiff told the judge he withdrew the subpoena
      13   and would not go after the records), which would create “the
      14   perception that either the first or second court was misled.” If
      15   Plaintiff harbored an unstated intention to take a conflicting
      16   position in the bankruptcy court, then the state court was
      17   misled. If there was no intention, then the state court was not
      18   misled but to protect the integrity of the courts, the Plaintiff
      19   is judicially estopped here.
      20         Third, Plaintiff, as the party seeking to assert an
      21   inconsistent position, would impose an unfair detriment to
      22   Defendant if not estopped. Defendant gave up a potential cross-
      23   complaint and comparative negligence defenses in relying upon
      24   the stipulation entered in to by the parties. Allowing Plaintiff
      25   to subpoena the same medical records would unfairly prejudice
      26   Defendant since Defendant stipulated to liability and agreed not
      27   to assert comparative negligence claims against the van driver
      28



                                            9
Filed 08/03/20                         Case 19-01103                          Doc 63




       1   and Plaintiff in return for Plaintiff’s performance under the
       2   stipulation.
       3         There is nothing in the record establishing that Plaintiff
       4   inadvertently agreed to the stipulation or mistakenly told the
       5   state court that Plaintiff had withdrawn the subpoena. The
       6   stipulation was signed over one year before the bankruptcy case
       7   was filed. It is probable Plaintiff had no expectation then that
       8   Defendant would file a bankruptcy case. That said, when the
       9   representation was made to the state court earlier this year,
      10   the situation was much different. The bankruptcy was filed. This
      11   adversary proceeding had been pending for months. It is beyond
      12   reason to conclude at that late date, a new subpoena seeking the
      13   same medical records was forthcoming in this case that would
      14   result in detriment to defendant.
      15         Judicial estoppel is applicable.
      16
      17   3.    Equitable estoppel does not apply.
      18         Equitable estoppel arises from declarations or conduct of
      19   the party estopped. California Evidence Code § 623 provides,
      20   “[w]henever a party has, by his own statement or conduct,
      21   intentionally and deliberately led another to believe a
      22   particular thing true and to act upon such belief, he is not, in
      23   any litigation arising out of such statement or conduct,
      24   permitted to contradict it.” See also, Wilk v. Vencill, 30 Cal.
      25   2d 104, 107 (1947); Calistoga Nat’l Bank v. Calistoga Vineyard
      26   Co., 7 Cal. App. 2d 65, 72 (1935); Klein v. Fanner, 85 Cal. App.
      27   2d 545, 552 (1948).
      28



                                            10
Filed 08/03/20                         Case 19-01103                           Doc 63




       1         Equitable estoppel requires proof of the following
       2   elements:
       3         1) that the party to be estopped must be apprised of the
       4            facts;
       5         2) he must intend that his conduct will be acted upon, or
       6            act in such a manner that the party asserting the
                    estoppel could reasonably believe that he intended his
       7            conduct to be acted upon;
       8
                 3) the party asserting the estoppel must be ignorant of the
       9            true state of the facts; and
      10         4) he must rely upon the conduct to his injury.
      11
      12   Domarad v. Fisher & Burke, 270 Cal.App.2d 543, 555 (1969)
      13   (citation omitted) (these elements differ from the elements
      14   outlined in Defendant’s memorandum, despite citing the same case
      15   and page). See also, Murphy v. Hood, 276 F.3d 475, 477 (9th Cir.
      16   2001) quoting Lehman v. U.S., 154 F.3d 1010, 1016 (9th Cir.
      17   1998).
      18         Actual fraudulent intent is unnecessary to show an
      19   estoppel. Crestline Mobile Homes Mfg. Co. v. Pac. Fin. Corp., 54
      20   Cal. 2d 773, 77-79 (1960) (“Negligence that is careless and
      21   culpable conduct is, as a matter of law, equivalent to an intent
      22   to deceive and will satisfy the element of fraud necessary to an
      23   estoppel”). Equitable estoppel may be proven by reasonable
      24   inferences drawn from the evidence. Blix St. Records, Inc. v.
      25   Cassidy, 191 Cal. App. 4th 39, 49 (2010).
      26         Plaintiff opposes on these grounds because he did not “have
      27   a secret plan in May 2018 to issue a subpoena in the bankruptcy
      28   action that Brewer did not file until July 2019.” Doc. #45, 46.



                                            11
Filed 08/03/20                          Case 19-01103                         Doc 63




       1         The court finds that Plaintiff is not equitably estopped.
       2   There is no record to show that “the party to be estopped,”
       3   Plaintiff, is “apprised of the facts.” When the stipulation was
       4   entered into, the bankruptcy was over one year away. So, at the
       5   time of the stipulation, Plaintiff did not know the “true facts”
       6   that despite the stipulation it would issue a contravening
       7   subpoena in the federal action.
       8         The second element is not met. For the same reasons,
       9   Plaintiff could not have intended his actions to be relied upon
      10   in connection with issuing a new identical subpoena in a federal
      11   dischargeability case.
      12         The third element may or may not have been met – Did
      13   defendant know he was going to file bankruptcy in May 2018? If
      14   known, a differently worded stipulation would be before us. But,
      15   Defendant’s knowledge nearly a year before the petition was
      16   filed seems unlikely. If bankruptcy were not contemplated then,
      17   Defendant would have no facts that were unknown to him but known
      18   to Plaintiff on the issue.
      19         The fourth element is met. The benefits and burdens under
      20   the stipulation were assessed by both parties when the
      21   stipulation was signed. Both parties allegedly gave up certain
      22   potential remedies, awards of damages and defenses in the
      23   stipulation. The court must also reiterate that the stipulation
      24   which is part of the attached exhibits does not explicitly
      25   contain the information Defendant consistently alleges in the
      26   motion.
      27   ///
      28   ///



                                             12
Filed 08/03/20                         Case 19-01103                           Doc 63




       1   4.    Breach of Contract/Specific Performance is not persuasive.
       2         Defendant alternatively argues this court should
       3   specifically enforce the stipulation. The court disagrees.
       4         The stipulation has not been breached under common contract
       5   law. The stipulation was signed before the bankruptcy case began
       6   – over a year before. There is no substantial evidence (only a
       7   single allegation in the declaration of Vladimir F. Kozina, doc.
       8   #39, ¶14) to prove that the stipulation signed in the USCL was
       9   intended to extend to a bankruptcy case that would not be filed
      10   for over a year later.
      11         Because “a contract may be explained by reference to the
      12   circumstances under which it was made and the matter to which it
      13   relates” and “the paramount rule governing the interpretation of
      14   contracts is to give effect to the mutual intention of the
      15   parties as it existed at the time of contracting,” if anything
      16   the common law would support denial of the motion, for the
      17   reasons stated above. Defendant’s motion accurately states that
      18   “Mr. Brewer’s protection against the risk of an award of
      19   punitive damages . . . would be meaningless if he were
      20   nevertheless exposed to a massive judgment which was not
      21   dischargeable in bankruptcy . . . .” So too would Plaintiff’s
      22   judgment be meaningless if it were dischargeable in bankruptcy.
      23   Doc. #36.
      24         But other problems face the defendant under this theory.
      25   Contracts that contain terms that are not sufficiently certain
      26   to make the precise act which is to be done clearly
      27   ascertainable cannot be specifically enforced. Cal. Civ. Code §
      28



                                            13
Filed 08/03/20                         Case 19-01103                            Doc 63




       1   3390(e). The stipulation does not contemplate that it is
       2   applicable in a bankruptcy proceeding.
       3          The court is unpersuaded that the “totality of the
       4   circumstances” would imply the extension of the May 2018
       5   stipulation to this action to support specific enforcement.
       6   Neither the relatively low liability insurance limits applicable
       7   nor the consideration given by defendant under the stipulation
       8   change the result. True enough, the defendant agreed to and did
       9   refrain from asserting claims and defenses. What was the agreed
      10   counter-performance of the plaintiff? Was it to extend to any
      11   future litigation? The record does not support that.
      12          Specific enforcement is not established.
      13
      14   5.    The state court verdict and judgment are not res judicata
      15   (claim preclusion) on the issue of intoxication.
      16          As a general matter under the doctrine of claim preclusion,
      17   a final judgment on the merits bars parties or
      18   parties in privity from “‘successive litigation of the very
      19   same claim . . . as the earlier [action].’” Guerrero v. Dep't of
      20   Corr. & Rehab., 28 Cal. App. 5th 1091, 1098 (2018) (citing
      21   Taylor v. Sturgell, 553 U.S. 880, 892 (2008)). The driving
      22   principle behind the claim preclusion doctrine is that the
      23   parties have had a “‘full and fair opportunity to
      24   litigate’” claims alleged in the first action. Guerrero, 28 Cal.
      25   App. 5th at 1098 (citation omitted).
      26          However, res judicata is not always automatically
      27   applicable in bankruptcy proceedings. Brown v. Felsen, 442 U.S.
      28   127, 131-33 (1979). The Supreme Court explained,”[r]es judicata



                                            14
Filed 08/03/20                        Case 19-01103                           Doc 63




       1   prevents litigation of all grounds for, or defenses to, recovery
       2   that were previously available to the parties, regardless of
       3   whether they were asserted or determined in the prior
       4   proceeding.” Id. at 131. The court held “that the bankruptcy
       5   court is not confined to a review of the judgment and record in
       6   the prior state-court proceedings when considering the
       7   dischargeability” of defendant’s debt. Id. at 138.
       8         The argument made in Brown is somewhat similar here. The
       9   respondent in that case argued that because the petitioner chose
      10   not to press the question of fraud in the state-court proceeding
      11   and did not obtain a stipulation concerning fraud therein, he
      12   was “barred from litigating matters that could have been
      13   concluded” in the consent judgment. The Supreme Court noted
      14   though that res judicata “blockades unexplored paths that may
      15   lead to truth” and shields the “fraud and the cheat as well as
      16   the honest person” and should only be invoked “after careful
      17   inquiry.” Id. at 312. Like the court in Brown, this court finds
      18   that the interests served by res judicata, the process of
      19   orderly adjudication in state courts, nor bankruptcy policies
      20   would be well served by quashing the subpoena.
      21         The bankruptcy code is explicit in not discharging debts
      22   arising from damages caused by motor vehicle collisions
      23   involving intoxicated drivers. That is an issue “congress
      24   intended that the bankruptcy court would resolve.” Id. at 138.
      25         Archer v. Warner, 538 U.S. 314 (2003) further supports
      26   this. Archer reaffirmed Brown. In Archer, the Supreme Court
      27   rejected the “novation” theory of settlements. Id. at 319. The
      28   Archer court held essentially that settling a state court claim



                                           15
Filed 08/03/20                        Case 19-01103                            Doc 63




       1   for fraud, but without expressly mentioning fraud in the
       2   settlement, does not convert the debt into a dischargeable
       3   contract debt. The bankruptcy court has the authority and
       4   jurisdiction to “weigh all the evidence” and “should look behind
       5   the stipulation to determine whether it reflected settlement of
       6   a valid claim for fraud.” Archer, 538 U.S. at 320. Brown and
       7   Archer supports this court in examining issues not litigated at
       8   the state court level to determine the dischargeability of this
       9   action under § 523(a)(9). Res judicata is not applicable in this
      10   instance.
      11         That is not to say that res judicata is never applicable in
      12   bankruptcy courts. But the bankruptcy court has broad discretion
      13   in examining evidence to make decisions that are only within the
      14   bankruptcy court’s jurisdiction, that is, whether a debt is
      15   dischargeable under the bankruptcy code.
      16         We also cannot ignore that the bankruptcy court has
      17   exclusive jurisdiction to determine dischargeability of debts.
      18   “It is settled that a nondischargeability claim is an
      19   independent federal claim as to which the effect of a prior
      20   state court judgment is governed by principles of preclusion.”
      21   Lopez v. Emergency Serv. Restoration, Inc. (In re Lopez), 367
      22   B.R. 99, 103 (9th Cir. BAP 2007) (citing Grogan v. Garner, 498
      23   U.S. 279, 284 n. 11 (1991) (holding issue preclusion may apply
      24   in a dischargeability action)). See Restatement (Second) of
      25   Judgments § 28(3).
      26         This case is not dissimilar to litigation in which a
      27   plaintiff elects to try the action to a successful conclusion in
      28   state court on a contract theory. After the defendant files



                                           16
Filed 08/03/20                         Case 19-01103                           Doc 63




       1   bankruptcy, the plaintiff asks the bankruptcy court to determine
       2   the debt non-dischargeable because of the debtor’s alleged
       3   fraud. The bankruptcy court can determine the debt is non-
       4   dischargeable even though the plaintiff did not try the state
       5   court case using that theory.
       6         Res judicata does not apply in this context.
       7         Judicial estoppel applies here and supports granting the
       8   motion to quash. Even if judicial estoppel did not apply, the
       9   subpoena should still be quashed based on the record.
      10
      11   6.    The record does not support minimizing defendant’s right of
      12   privacy applicable to the records sought.
      13         The party who resists discovery has the burden to show that
      14   discovery should not be allowed and has the burden of
      15   clarifying, explaining and supporting its objections. Oakes v.
      16   Halvorsen Marine Ltd., 179 F.R.D. 281, 283 (C.D. Cal. 1998).
      17   Federal courts generally recognize a right of privacy that can
      18   be raised in response to discovery requests.    Johnson v.
      19   Thompson, 971 F.2d 1487, 1497 (10th Cir. 1992).    Defendant
      20   relies here on the physician-patient privilege to anchor the
      21   argument that defendant’s privacy interests outweigh the need to
      22   for the records sought by the subpoena. Though the court is
      23   convinced that medical records are subject to a privacy right
      24   the inquiry does not end there.
      25         First, Defendant’s physician-patient privilege is not
      26   applicable in this adversary proceeding. Plaintiff’s discovery
      27   efforts are to determine that Defendant’s debt is
      28   nondischargeable under the bankruptcy code. The underlying cause



                                             17
Filed 08/03/20                        Case 19-01103                            Doc 63




       1   of action is then governed by federal law. The physician-
       2   patient privilege protecting medical records from discovery does
       3   not exist under federal law. See In re Mitchell, No. 18-40736-
       4   JMM, 2019 Bankr. LEXIS 658, at *4 (Bankr. D. Idaho Mar. 5, 2019)
       5   (citing In re Grand Jury Proceedings, 867 F.2d 562, 564 (9th
       6   Cir. 1989) (noting the Ninth Circuit's refusal to adopt a
       7   physician-patient privilege), abrogated on other grounds
       8   by Jaffee v. Redmond, 518 U.S. 1 (1996); In re Grand Jury
       9   Proceedings, 801 F.2d 1164, 1169 (9th Cir. 1986)). See also
      10   Northwestern Memorial Hospital v. Ashcroft, 362 F.3d 923, 926
      11   (7th Cir. 2004).
      12         Second, the right to privacy “is well settled.” Grafilo v.
      13   Wolfsohn, 33 Cal. App. 5th 1024, 1034, 245 Cal. Rptr. 3d 564,
      14   571 (2019) (citations omitted). The right to privacy, however,
      15   is not absolute. Id. at 571-72 (citations omitted). Potential
      16   invasions of privacy are ordinarily evaluated by balancing the
      17   privacy interest at stake and the seriousness of the threatened
      18   invasion with the strength of legitimate and important
      19   countervailing interests. Id. at 572 (citations omitted). In
      20   balancing these interests, courts should also consider whether
      21   “‘[p]rotective measures, safeguards[,] and other alternatives
      22   may minimize the privacy intrusion.’” Id.
      23         Unlike a privilege, the right of privacy is not an absolute
      24   bar to discovery. Rather courts balance the need for information
      25   against the claimed privacy right. Ragge v. MCA/Universal, 165
      26   F.R.D. 601, 604-05 (C.D. Cal 1995). A patient’s constitutional
      27   right of privacy in receiving medical treatment may be an
      28   alternative source of protection to the physician-patient



                                           18
Filed 08/03/20                         Case 19-01103                          Doc 63




       1   privilege. However, this right is not absolute. Doe v. Se. Pa.
       2   Transp. Auth., 72 F.3d 1133, 1138 (3d Cir. 1995); Caesar v.
       3   Mountanas, 542 F.2d 1064, 1065 (9th Cir. 1976); Keith H. v. Long
       4   Beach Unified Sch. Dist., 228 F.R.D. 652, 657 (C.D. Cal.
       5   2005)(privacy right found applicable to medical records).
       6         The Ninth Circuit developed five factors for courts to
       7   consider when determining the governmental interest in obtaining
       8   information outweighs the individual's privacy interest:
       9         1) the type of information requested,
      10
                 2) the potential for harm in any subsequent non-consensual
      11            disclosure,
      12         3) the adequacy of safeguards to prevent unauthorized
      13            disclosure,
      14         4) the degree of need for access, and
      15         5) whether there is an express statutory mandate,
      16            articulated public policy, or other recognizable public
                    interest militating toward access.
      17
      18   Tucson Woman's Clinic v. Eden, 379 F.3d 531, 551 (9th Cir. 2004)
      19   (citation omitted).
      20         The court finds that three of the five factors weigh in
      21   favor of granting the motion.
      22         First, the information sought by Plaintiff’s subpoena is
      23   necessary to determine the dischargeability of the debt, but as
      24   explained later, that information may be obtained by other
      25   methods. The request is for medical records. But the issue is
      26   Defendant’s level of intoxication, if at all. All medical
      27   records are beyond the issue at hand. This factor militates
      28   against disclosure on this record.



                                            19
Filed 08/03/20                        Case 19-01103                           Doc 63




       1         Second, the harm in any subsequent non-consensual
       2   disclosure has the potential to harm the Defendant’s fresh
       3   start. Having private medical records released after a very high
       4   state court judgment in a highly publicized matter could hurt
       5   Defendant’s reputation and realistic chances at obtaining
       6   gainful employment. So, there is a high potential harm if there
       7   was a subsequent non-consensual disclosure. This factor
       8   militates against disclosure as well.
       9         Third, any disclosure could potentially be safeguarded to
      10   prevent unauthorized disclosure with the entry of an appropriate
      11   protective order. The request could be limited to only blood
      12   alcohol content or another narrow request. The parties could
      13   negotiate an appropriate protective order that would protect
      14   dissemination of the material. In-camera review may also be
      15   requested. This militates in favor of denying the motion to
      16   quash.
      17         Fourth, Plaintiff argues the medical records are
      18   “essential” to resolving the dischargeability issue. They most
      19   likely are. But, first, Plaintiff alleges in the adversary
      20   complaint, “medical records from Fresno Community Regional
      21   Medical Center, where Debtor was transported after the
      22   Collision, indicate that Debtor was intoxicated at the time of
      23   the Collision.” Doc. #1, ¶14. So, Plaintiff must actually have
      24   the records and there is no need for access. Second, there is no
      25   record on this motion that Plaintiff cannot obtain the
      26   information from other sources (peace officer interviews,
      27   witnesses with Defendant before the collision, deposition of the
      28



                                           20
Filed 08/03/20                        Case 19-01103                            Doc 63




       1   attending medical personnel at CRMC, etc.)This factor militates
       2   against allowing the subpoena and granting the motion to quash.
       3         Fifth, there is an express public policy involved here. The
       4   § 523(a)(9) discharge is an extension of that policy against
       5   operating vehicles under the influence of alcohol or other
       6   substances. See In re Hudson, 859 F.2d 1418 (9th Cir. 1988). This
       7   factor strongly favors permitting the discovery.
       8         The court finds that the record in this matter, on balance,
       9   weighs in favor of Defendant’s privacy interests.
      10
      11                               Conclusion
      12         For the foregoing reasons, the motion to quash is GRANTED.
      13   Defendant shall submit an order conforming with this ruling
      14   within fourteen (14) calendar days.
      15
      16
      17            Aug 03, 2020

      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                           21
Filed 08/03/20                       Case 19-01103                            Doc 63




       1                     Instructions to Clerk of Court
       2               Service List - Not Part of Order/Judgment

       3
                The Clerk of Court is instructed to send the Order/Judgment
       4   or other court generated document transmitted herewith to the
           parties below. The Clerk of Court will send the Order via the
       5
           BNC.
       6
           Craig Alan Brewer
       7   18405 Ridgedale Dr
       8   Madera CA 93638

       9   Denis Delja
           2711 Garden Rd
      10
           Monterey CA 93940
      11
           Gregory S. Mason
      12   7647 N Fresno St
      13   Fresno CA 93720

      14   James P. Wagoner
           PO Box 28912
      15   Fresno CA 93729
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28



                                          22
